           Case 1:20-cv-03178-LJL Document 130 Filed 05/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------
                                                                  :
HC2, INC,                                                         :
                                                                  :             1:20-CV-3178-LJL
                           Plaintiff,                             :
                                                                  :   NOTICE OF MOTION FOR ORDER
                  -against-                                       :     GRANTING APPROVAL OF
                                                                  :    WITHDRAWAL OF VALERIE L.
ANDREW DELANEY,                                                   :      WEISS AS COUNSEL FOR
                                                                  :        PLAINTIFF HC2, INC.
                            Defendant.                            :
                                                                  :
---------------------------------------------------------------
         PLEASE TAKE NOTICE that Valerie L. Weiss, an associate with Ogletree, Deakins,

Nash, Smoak & Stewart, P.C., seeks approval of this Court to be relieved as counsel for Plaintiff

HC2, Inc., as she is leaving this firm. As stated in the attached Certification of Valerie L. Weiss,

because Ogletree, Deakins, Nash, Smoak & Stewart, P.C. has been involved in defending the

claims brought by HC2, Inc., and another attorney with the firm (Michael Nacchio, Esq.) has

entered his appearance and has been actively involved in this litigation, the withdrawal of

Valerie L. Weiss will not cause any disruption in this matter.

         Accordingly, pursuant to Local Rule 1.4, Plaintiff respectfully requests that the Court

order the withdrawal of Valerie L. Weiss, terminate her NEFs and no longer send her docketing

notifications via the ECF system. Valerie L. Weiss is leaving Ogletree, Deakins, Nash, Smoak &

Stewart, P.C. on May 28, 2021.

         As required by Local Rule 1.4, Valerie L. Weiss advises the Court that she is not

retaining or charging a lien.

                                                                  Respectfully submitted,

                                                                  OGLETREE, DEAKINS, NASH,
                                                                  SMOAK & STEWART, P.C.
                                                                  Attorneys for Plaintiff HC2, Inc.
        Case 1:20-cv-03178-LJL Document 130 Filed 05/27/21 Page 2 of 2




                                                By: /Valerie L. Weiss
                                                    Valerie L. Weiss

Dated: May 27, 2021

The withdrawal of attorney Valerie L. Weiss is hereby approved and so ORDERED.



Date: ___________                                      ______________________________
                                                       Hon. Lewis J. Liman, U.S.D.J.


                                                                                 47282818.1
